      Case 2:20-cv-00445-RAH-CSC Document 10 Filed 11/16/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

SANWAN SUMMERS, #216 735,                     )
                                              )
          Plaintiff,                          )
                                              )
          v.                                  ) CIVIL ACTION NO. 2:20-CV-445-RAH
                                              )
MR. FRETWEWLL, et al.,                        )
                                              )
          Defendants.                         )


                                              ORDER

          On September 17, 2020, Magistrate Judge filed a Recommendation to which no timely

objections have been filed. (Doc. 9.) Upon an independent review of the record and upon

consideration of the Recommendation, it is hereby

          ORDERED that the Recommendation is ADOPTED, and that this case is DISMISSED

without prejudice for Plaintiff’s failure to comply with the order of the court and to prosecute this

action.

          A separate Final Judgment will be entered.

          DONE, this 16th day of November, 2020.


                                              /s/ R. Austin Huffaker, Jr.
                                       R. AUSTIN HUFFAKER, JR.
                                       UNITED STATES DISTRICT JUDGE
